                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         STEVE GARRISON,
                                   4                                                            Case No. 18-cv-00639-YGR (PR)
                                                         Plaintiff,
                                   5                                                            ORDER OF DISMISSAL WITHOUT
                                                  v.                                            PREJUDICE
                                   6
                                         THE STATE OF CALIFORNIA, et al.,
                                   7
                                                         Defendants.
                                   8

                                   9          On July 9, 2018, the Court issued an Order of Dismissal With Leave to Amend.

                                  10   Specifically, the Court determined that the complaint was “very difficult to read and d[id] not

                                  11   make sense.” Dkt. 7 at 1. The Court granted Plaintiff twenty-eight days from the date of the

                                  12   Order to file an amended complaint to allege facts sufficient to state a cognizable constitutional
Northern District of California
 United States District Court




                                  13   claim. Plaintiff was warned that the failure to timely file an amended complaint would result in

                                  14   the dismissal of this action for failure to prosecute.

                                  15          After the twenty-eight-day deadline had passed, Plaintiff did not file an amended

                                  16   complaint. Instead, he filed several motions. See Dkts. 8, 10, 11, 12. As with Plaintiff’s past

                                  17   filings, the Court determined that those motions were difficult to decipher, but that “some of them

                                  18   refer[red] to his desire to proceed with his case and to amend his complaint.” Dkt. 13 at 1 (citing

                                  19   Dkts. 8, 10, 11, 12). His motions to amend were denied as unnecessary because the Court had

                                  20   already granted Plaintiff leave to amend. See id. The Court granted Plaintiff an extension of time

                                  21   up to and including September 21, 2018 to file his amended complaint. Dkt. 13 at 2.

                                  22          The time for Plaintiff to file his amended complaint has passed, and no amended complaint

                                  23   has been filed. Instead, Plaintiff has again filed several documents indicating a desire to amend

                                  24   his complaint, but they are mostly unintelligible and none of them include his amended complaint.

                                  25   See Dkts. 16, 17, 19. His motions to amend are DENIED as unnecessary because the Court

                                  26   already granted Plaintiff leave to amend. Dkts. 16, 17, 19. Furthermore, he has filed a “Motion to

                                  27   Submit Legal Documentation to Support a Summary Judgment,” but such a request is DENIED as

                                  28   premature. Dkt. 14. Therefore, to date, Plaintiff has failed to file a timely amended complaint
                                   1   even after being granted an extension of time to do so.

                                   2          Taking into account the salient factors set forth in Ferdik v. Bonzelet, 963 F.2d 1258, 1260

                                   3   (9th Cir. 1992), the Court finds that dismissal is warranted under Federal Rule of Civil Procedure

                                   4   41(b).1 See Yourish v. Cal. Amplifier, 191 F.3d 983, 989, 992 (9th Cir. 1999) (affirming dismissal

                                   5   of action following plaintiff's failure to amend complaint after receiving leave to do so, where the

                                   6   interest in expeditious resolution of litigation, the court’s management of its docket, and avoiding

                                   7   prejudice to defendants favored dismissal). Accordingly,

                                   8          IT IS HEREBY ORDERED that the complaint in the above-captioned action is

                                   9   DISMISSED. The Clerk of the Court shall terminate all pending motions and close the file.

                                  10          This Order terminates Docket Nos. 14, 16, 17, and 19.

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 19, 2018                         ___________________________
Northern District of California
 United States District Court




                                                                                        YVONNE GONZALEZ ROGERS
                                  13                                                    United States District Court Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                              1
                                  25              If and when Plaintiff is prepared to pursue his claims, he may file a new civil rights
                                       action. The limitations period to file a section 1983 action in California is two years, but it is
                                  26   tolled for up to two years during a continuous period of incarceration. See Silva v. Crain, 169 F.
                                       3d 608, 610 (9th Cir. 1999) (holding, pursuant to Cal. Civ. Proc. Code § 340(3), that the
                                  27   limitations period for filing a section 1983 action in California is one year); S.B. 688 (amending
                                       Cal. Civ. Proc. Code § 340(3) and adding section 335.1 to establish two-year residual limitations
                                  28   period for personal injury actions); Cal. Civ. Proc. Code § 352.1(a) (providing for an additional
                                       two years of tolling during a period of continual imprisonment).
                                                                                          2
